Title: To James Madison from Albert Gallatin, 31 August 1805
From: Gallatin, Albert
To: Madison, James


          
            Dear Sir
            New York 31st. Augt. 1805
          
          Mr Merry claims the exemption from duty for what may be imported by Mr Foster (for his own use) as Secretary of legation. If, and I believe it to be the case, no similar application has heretofore been made, I will want your directions: be, therefore, good enough to tell me whether the rule shall extend to every diplomatic character, excluding only consuls, but including Secretaries? Give our affectionate compliments to Mrs. Madison, and let us know how she is. Your’s
          
            Albert Gallatin
          
        